Case 2:20-cv-00123-JJT Document1-1 Filed 01/16/20 Page 1 of 2Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Civil Cover Sheet

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
required by law. This form is authorized for use only in the District of Arizona.

The completed cover sheet must be printed directly to PDF and filed as an
attachment to the Complaint or Notice of Removal.

 

Plaintiff Terry Fabricant Defendant Covington Ridge Financial, LLC
(s): ry (s): d/b/a A.M.P. Payment Systems

County of Residence: Outside the State of
Arizona

County Where Claim For Relief Arose: Maricopa

County of Residence: Maricopa

Plaintiffs Atty(s): Defendant's Atty(s):

Penny Koepke

Maxwell & Morgan, P.C.

4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
480-833-1001

 

Il. Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

II. Citizenship of Principal
Parties (Diversity Cases Only)

Plaintiff:- N/A
Defendant:- N/A

IV. Origin : 1. Original Proceeding

V.Nature of Suit: 890 Other Statutory Actions

VI.Cause of Action: Violations of the Telephone Consumer Protection Act, 47 U.S.C.
227, et seq.

VII, Requested in Complaint
Class Action: Yes
Dollar Demand:

hitp://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl 1/15/2020
Case 2:20-cv-00123-JJT Document1-1 Filed 01/16/20 Page 2 of Page 2 of 2

Jury Demand: Yes

VIII. This case is not related to another case.

 

Signature: /s/ Penny Koepke
Date: 01/16/2020

Hany of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Baek button in
your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case

opening documents,

Revised: 01/2014

http:/Avww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl 1/15/2020
